DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 26-27, 30-31, 33, and 35-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spittle et al. (2015/0308056).
	With regard to claims 21 and 35, Spittle discloses a method and apparatus for avoiding compaction of an infill layer (abstract; para 0072) comprising a predominance of cork particulates (24; para 0005, 0070) in an artificial turf system, the artificial turf system comprising a substrate underneath (18) the infill layer (16; fig. 1) and pile fibers (12) upstanding from the substrate and extending through the infill layer (fig. 1), the method comprising mixing a quantity of smooth, hard granules (22/34; para 0054) with the cork particulates prior to, or subsequent to distributing them over the substrate to form an infill mixture (fig. 1; para 0070).
With regard to claim 22, Spittle further discloses the cork particulates have a mean size between 0.5 and 3 mm (para 0070).
With regard to claim 23, Spittle further discloses the cork particulates have irregular shapes (para 0070).
With regard to claim 26, Spittle further discloses the granules have a substantially spherical shape (para 0047).
With regard to claim 27, Spittle further discloses the granules comprise a thermoplastic material selected from the group comprising: PE, PP, PA, PU, PS, ABS, PC, PET, PEF, PHA and PLA (para 0005).
With regard to claim 30, Spittle further discloses the granules have a mean size which is larger than the mean particulate size of the cork particulates (para 0049, 0070).
With regard to claim 31, Spittle further discloses the granules have a mean size between 1 and 5 mm (para 0049).
With regard to claim 33, Spittle further discloses the material of the granules has a hardness of at least Shore D 40 (para 0005,0062, wherein granules may have PVC coating which is known to have a hardness of at least shore D 40).
With regard to claim 36, Spittle further discloses the infill layer has a depth of at least 20mm (para 0067).

Claim(s) 21, 28-29, 34-35, and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas, Jr. (4,337,283)
	With regard to claims 21 and 35, Haas discloses a method and apparatus for avoiding compaction of an infill layer comprising a predominance of cork particulates (col. 4, lines 40-44) in an artificial turf system, the artificial turf system comprising a substrate underneath (fig. 1) the infill layer (8; fig. 1) and pile fibers (6) upstanding from the substrate and extending through the infill layer (fig. 1), the method comprising mixing a quantity of smooth, hard granules (col. 4, lines 51-64; col. 5, lines 6-11) with the cork particulates prior to, or subsequent to distributing them over the substrate to form an infill mixture (col. 5, lines 6-11).
	With regard to claim 28, Haas further discloses the granules are made of a foamed material (col. 4, lines 51-64).
	With regard to claim 29, Haas further discloses the granules have a bulk density between 0.1kg/liter to .5kg/liter (col. 4, lines 63-64; wherein 12-25 lbs/cubic foot equals .19-.4kg/liter).
	With regard to claims 34 and 38, Haas further discloses the artificial turf system is part of a pitch for field hockey, association football, American football or rugby (abstract).
	With regard to claim 39, Haas discloses an infill mixture for preventing compaction of an infill layer of an artificial turf system, the artificial turf system comprising a substrate (3) underneath the infill layer (8) and pile fibers (6) upstanding from the substrate (fig. 1), wherein the infill mixture comprises a major part of cork particulates and a minor part of smooth, hard granules and the granules are made of a foamed material ( col. 4, lines 51-64; col. 5, lines 6-11; col. 8, lines 12-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25, 32, 34, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spittle et al. (2015/0308056).
	With regard to claims 24-25, Spittle discloses the infill mixture of between 50-70%, and 60%, weight of cork and between 30-49%, and 40%, of weight of the granules (para 0070) however fails to explicitly state volume. Spittle further discusses the densities (para 0044). Accordingly, based on the teachings of Spittle, one of ordinary skill in the art could readily have arrived at 60% volume of cork and 40% volume of granules through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.
	With regard to claim 32, Spittle discloses the invention substantially as claimed however fails to explicitly state the specific density of the granules is at least 20% larger than the specific density of the cork. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the granules is at least 20% larger than the specific density of the cork, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claims 34 and 38, Spittle discloses the invention substantially as claimed however fails to explicitly state the artificial turf system is part of a pitch for field hockey, association football, American football or rugby. However, it would have been obvious to one of ordinary skill in the art that one may use the turf to Spittle within a field for field hockey, association football, American football or rugby since it well known to use an artificial field for these sports and an artisan of ordinary skill in the art would have had a reasonable expectation of success.
	With regard to claim 37, Spittle discloses the invention substantially as claimed however fails to explcitily state a ball bounce height is less than 100 cm after 9000 cycles of the LisportXL test.  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.	

Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spittle et al. (2015/0308056) in view of Haas, Jr. (4,337,283).
	With regard to claims 39-40, Spittle discloses an infill mixture for preventing compaction of an infill layer of an artificial turf system, the artificial turf system comprising:
	a substrate (18) underneath the infill layer (16) and pile fibers (12) upstanding from the substrate (fig. 1), wherein the infill mixture comprises a major part of cork particulates (24; para 0070) and a minor part of smooth, hard granules (22/34; paras 0054, 0060-0061, 0070), the cork particulates have a mean size between 0.5 mm and 3 mm (para 0070), the cork particulates have irregular shapes relative to the granules, which have substantially spherical shapes (para 0049, 0070); the granules have a mean size which is larger than the mean particulate size of the cork particulates (para 0049, 0070); and the material of the granules has a hardness of at least Shore D 40 (paras 0005, 0062).
	Spittle fails to explicitly state the granules made of a foamed material and the infill mixture comprises between 70 vol% and 50 vol% of cork particulates and between 30 vol % and 49 vol % of the granules and the specific density of the granules is at least 20% larger than the specific density of the cork.
	Haas discloses an infill mixture for preventing compaction of an infill layer of an artificial turf system, the artificial turf system comprising a substrate (3) underneath the infill layer (8) and pile fibers (6) upstanding from the substrate (fig. 1), wherein the infill mixture comprises a major part of cork particulates and a minor part of smooth, hard granules and the granules are made of a foamed material ( col. 4, lines 51-64; col. 5, lines 6-11; col. 8, lines 12-18).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spittle and utilize foam material as taught by Haas in order to reduce the need for special moisture modifying materials.
	Spittle discloses the infill mixture of between 50-70%, weight of cork and between 30-49%, of weight of the granules (para 0070) however fails to explicitly state volume. Spittle further discusses the densities (para 0044). Accordingly, based on the teachings of Spittle, one of ordinary skill in the art could readily have arrived at 50-70% volume of cork and 30-49%, volume of granules through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II. 
	Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the granules is at least 20% larger than the specific density of the cork, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
5/11/2022